Mu. Justice Figueras,
after stating the foregoing facts delivered the opinion of the court.
The findings of fact set forth in the judgment appealed from are substantially accepted.
In these proceedings the annulment of the instruments by virtue of which the first, second and third entries relating to the “Aurora” estate No. 719, folios 209, et seq. of volume 13, of the Ayuntamiento of Bayamón, was neither requested nor discussed, what is requested being the annulment of the petitions made by Angel Fernandez Umpierre, as the parol agent of José B. Tibot y Fuentes, and that of the records referred to, and, as a consequence of the annulment of such records, their cancellation is requested by means of the proper order to the registrar of property of this city.
The petition or prayers of Angel Fernández, the parol agent, cannot be held to be instruments because by an instrument is understood, for all purposes of record, according to article 50 of the Begulations and section 3 of the law, a public and trustworthy document, inter vivos or mortis causa, upon which the person in whose favor the record is to be made bases his right in the real property or property right; and consequently it cannot be maintained that the records are void, and that they should be cancelled on account of the nullity of the petitions or prayers referred to, under the provisions of the third subdivision of article 79 of the Mortgage Law.
This being the question at issue, and as the record shows it to be an accepted fact that after this complaint had been filed José B. Tibot y Fuentes ratified the written petition of' his parol agent, we must consider whether this ratification made after the expiration of the term of one year granted for *149making the transfers, is in itself sufficient reason to annul all the petitions. This should be answered in the negative' without hesitation because said Royal Order of June 18, 1895, the only scope of which is to elucidate certain points of the law, in deciding the question referred to in No. 14 imposes upon registrars the obligation of notifying the persons interested in each case, in order that they may make the ratification within the proper term, and if it should not appear that this duty was complied with, the omission thereof cannot in justice prejudice the principal, as would be the case if the petitions made in his name were annulled.
According to the second paragraph of article 453 of the Regulations for the application of the Mortgage Law, records made in the old books, which have not been transferred to the new books shall be cancelled in accordance with the provisions of the Fourth Title of the law referred to.
Under the provisions of the Mortgage Law, the absolute cancellation of a record can be effected only when, among other things, it has been annulled on account of the absence of some essential requisite, according to the provisions of article 30 of the aforesaid law; and according to this provision, only such records of instruments are void that lack any of the requirements set forth in subdivisions 1, 2, 3, 4, 5, 6, and 8 of section 9. Such an omission has not been shown in the case at bar and, as has been said, the nullity of the instruments producing such records not being under discussion, it is not understood what prejudice their existence can cause the party plaintiff.
Even on the assumption that the records were not made with the strict care which the party appellant considers necessary according to the provisions of the sections of Title XV of the Mortgage Law and its Regulations, in so far as they relate -to the transfers of the records contained in the old books, we would nevertheless arrive at the conclusion that the acts of Angel Fernández, as the parol agent of Tibot, were *150subjected to examination by the registrar, wbo found no cause for not making the records and proceeded to make them. This being tbe case, no charge can be made against the person interested in the property right recorded, to the extent of annulling the records upon the grounds alleged, which are different from those which can bring about annulment according to the Mortgage Law.
Still less reason for the annulment desired exists if it be considered that the errors or omissions cited by the party appellant are not due to any defect in the instruments recorded, but consists in the omission of formalities which the registrar should have considered in due time; but the records having been entered on the books, their cancellation lies only on the grounds and in the manner prescribed by the law and its Eegulations.
According to section 89 of the Eegulations for the execution, of the Mortgage Law, when a petition for the annulment of a record is denied, the registrar shall be informed of such denial in order that he may cancel the marginal note of “petition for annulment,” if the latter had been requested and obtained as provided by article 88, as was done in this case.
The costs should be taxed against the party appellant.
In view of the legal provisions cited, we adjudge that we should affirm, and do affirm, the judgment rendered on March 12 of last year by the District Court of San Juan in favor of the defendant in the matter of a petition for the annulment of records and their cancellation, with costs against the appellant. Communicate the final judgment to the registrar for the purposes of section 89 of the Eegulations for the execution of the Mortgage Law.
Chief Justice Quiñones and Justices Hernandez, MacLeary and Wolf concurred.